WANAMAKER, J.
Where an attorney at law has been duly employed by a board of county commissioners, pursuant to Sections 2412 and 2413, General Code, and pursuant to such, employment has rendered a bill for the value pf such services1, with incidental expenses, and such bill is duly considered, allowed and endorsed by the board of county commissioners, the county auditor is not justified in refusing to issue a voucher for the amount of such bill, but must issue his voucher pursuant to Section 2570, General Code..
Writ allowed.
Marshall, C. J.. Robinson, Jones, Matthias, Day and Allen, JJ., concur.